        Case 7:20-cv-01332-PMH Document 92 Filed 05/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_____________________________________________x
DANA STEPHENSON,

                                 Plaintiff,                No. 20-cv-01332 (PMH)

             -against-

EXCLUSIVE MOTOR-SPORTS LLC, EXCLUSIVE
MOTOR SPORTS & COLLISION CENTER LLC,
EXCLUSIVE MOTOR CARS LLC, and
BETHPAGE FEDERAL CREDIT UNION,

                              Defendants.
_____________________________________________x

                                Certificate of Service

      I, Brian L. Bromberg, an attorney duly licensed to practice law in the State of

New York, hereby state the following under penalty of perjury that the following is

true and correct:

      I am not a named party to the action, am over 18 years of age, and reside in

Brooklyn, New York.

      That on May 3, 2021, I served a copy of Document No. 91 on each of the

following persons at the following addresses by depositing a true copy thereof

enclosed in a post-paid wrapper, in an official depository under the exclusive care

and custody of the U.S. Postal Service within New York State, via United States

First Class Mail addressed to each of the following individuals or entities at the

last-known address set forth after each name:

Exclusive Motor-Sports LLC
279 Route 32
Central Valley NY 10917

                                              1
       Case 7:20-cv-01332-PMH Document 92 Filed 05/07/21 Page 2 of 2




Exclusive Motor Sports & Collision Center LLC
279 Route 32
Central Valley NY 10917

Exclusive Motor Cars LLC
279 Route 32
Central Valley NY 10917

Saeed Moslem
279 Route 32
Central Valley NY 10917

Mehdi Moslem
279 Route 32
Central Valley NY 10917

Dated: Brooklyn, New York
       May 7, 2021


                                                /s/ Brian L. Bromberg
                                                 Brian L. Bromberg




                                       2
